DETAILED ACTION
Claims 1-10, 35-38, 40, 62-64 and 68-69 are pending in this application and claims 11-34, 39, 41-61, 65-67 and 70-78 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 01/06/2017 (Foreign Application #EP 17150567.0).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 07/05/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Examiner’s Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, all the independent claims to include reduce interference between transmissions for the base station and the neighboring base station (as described in claim 7). Second, further include the indicator such as indication of the uplink and transmission power and preference to use resource of the downlink resource (as described in claim 10). Third, further include the system bandwidth is distributed and contiguous (see Drawing Fig.4). The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 35-38, 40 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2, recites “operable” for performing a functionality which constitute intended use, never actually takes place, therefore renders any recitation claimed after not be given patentable weight. The claim should be amended to recite more direct and positive language such as “to”, “that”, or “which”. Similar issue exists in claims 35 line 2 and claim 62 line 2. Since the dependent claims 2-10, 36-38 and 40 are depend on corresponding independent claim 1 or 35, they are also rejected for the same reason as described hereinabove.
Claim Objections
Claims 63-64 and 68-69 are objected to because of the following informalities:  
Claims 63-64 and 68-69 are depend on a cancelled claim 41. For examination purpose, examiner assume the claims 63-64 and 68-69 are depend on claim 40.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claim(s) 1-6, 8-9, 35-38, 40, 62-64 and 68-69 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2017/0223719 A1).
Regarding claim 1, Huang teaches a method of communicating data in a telecommunications system comprising a base station and a plurality of terminals operable to communicate data to and from the base station (communication between node 110 with one or more wireless device 120 see Huang: Fig.1; ¶[0020]), the system being configured to transmit downlink signals using downlink resources in a frequency band and in a first time period (frequency spectrum resources allocation for wireless mobile network and scheduler module 114 to configure frequency spectrum resource  see Huang: Fig.2A-Fig.2C; ¶[0023-0034]; ¶[0021]), the method comprising: 
upon identification of uplink data to be transmitted by a first terminal of the plurality of terminals, dynamically selecting a set of resources for transmitting the uplink data (resource request for uplink from one or more wireless device 120 and scheduler module scheduling frequency spectrum allocation for uplink and downlink channels   “when resource requests for downlink traffic from node 110 are greater than resource requests for uplink traffic from the one or more wireless devices 120 serviced by node 110, scheduler module 114 may allocate frequency spectrum resources between uplink and downlink channels accordingly” see Huang: ¶0021]), wherein selecting the set of resources comprises selecting a subset of the frequency band and a subset of the time period of the downlink resources, the selected set of resources being based on the subset of the frequency band and the subset of the time period (dynamic allocation for 
notifying the first terminal of the selected set of resources (scheduling based on the updated allocation of resources “the scheduling of such frequency spectrum resources may be based on the updated directional allocation of frequency spectrum resources described above” see Huang: ¶[0041]);
the first terminal transmitting the uplink data using the selected set of resources (wireless device 120 communicating with node 110 based on scheduling resource allocation “communicating with node 110 via uplink and downlink channels established by node 110” see Huang: ¶[0022]; ¶0020]).  
Regarding claim 2, Huang taught the method of claim 1 as set forth hereinabove. Huang further teaches wherein the system is configured to transmit all uplink signals using uplink resources in the frequency band (configured uplink resource allocation in frequency band see Huang: Fig.2C; Fig.2A; ¶0031-0032];¶0025]).  
Regarding claim 3, Huang taught the method of claim 1 as set forth hereinabove. Huang further comprising identifying additional resources of the downlink resources, the additional resources being adjacent in frequency and/or time to the set of resources; transmitting only the uplink data in the selected set of resources; and using the additional resources as a guard band and/or guard period for the uplink data transmission (guard band 227 see Huang: Fig.2C; ¶[0032]).  
Regarding claim 4, Huang taught the method of claim 1 as set forth hereinabove. Huang further comprising transmitting first downlink data for at least a further terminal in 
Regarding claim 5, Huang taught the method of claim 1 as set forth hereinabove. Huang further teaches wherein notifying the first terminal comprises the base station notifying one or more terminals of the selected set of resources (the scheduling of such frequency spectrum resources may be based on the updated directional allocation of frequency spectrum resources see Huang: ¶[0041]).  
Regarding claim 6, Huang taught the method of claim 1 as set forth hereinabove. Huang further teaches wherein the downlink resources comprises a reserved set of resources wherein the set of resources is selected from resources of the downlink resources outside of the reserved set of resources, thereby using the reserved set of resources exclusively for downlink transmissions (subcarriers with high CQI, which may indicate that the subcarrier is well-suited for a downlink channel, may be assigned to downlink resource pool 116 see Huang: ¶[0038]).  
Regarding claim 8, Huang taught the method of claim 1 as set forth hereinabove. Huang further teaches wherein the identification of uplink data comprises identifying uplink control information to be transmitted by the first terminal (enable wireless device 120 to provide information to node 110 for determining CQI, RIP, and/or any other suitable quality metric of frequency spectrum resources associated with air interface 130 see Huang: ¶[0022]).  
Regarding claim 9, Huang taught the method of claim 8 as set forth hereinabove. Huang further teaches wherein the uplink control information comprises one or more of acknowledgement information, channel status information, pre-coding matrix indicator, 
Regarding claim 35, Huang teaches a base station (node 110 see Huang: Fig.1) for use in a telecommunications system wherein the base station is operable to communicate data to and from a plurality of terminals (communication between node 110 with one or more wireless device 120 see Huang: Fig.1; ¶[0020]), the base station being configured to transmit downlink signals using downlink resources in a frequency band and in a first time period (frequency spectrum resources allocation for wireless mobile network and scheduler module 114 to configure frequency spectrum resource  see Huang: Fig.2A-Fig.2C; ¶[0023-0034]; ¶[0021]), wherein the base station is configured to: 
identify uplink data to be transmitted by a first terminal of the plurality of terminals; dynamically select, upon identification of uplink data to be transmitted by a first terminal of the plurality of terminals, a set of resources for transmitting the uplink data (resource request for uplink from one or more wireless device 120 and scheduler module scheduling frequency spectrum allocation for uplink and downlink channels   “when resource requests for downlink traffic from node 110 are greater than resource requests for uplink traffic from the one or more wireless devices 120 serviced by node 
notify the first terminal of the selected set of resources (scheduling based on the updated allocation of resources “the scheduling of such frequency spectrum resources may be based on the updated directional allocation of frequency spectrum resources described above” see Huang: ¶[0041]);
receive the uplink data from the first terminal transmitted using the selected set of resources (wireless device 120 communicating with node 110 based on scheduling resource allocation “communicating with node 110 via uplink and downlink channels established by node 110” see Huang: ¶[0022]; ¶0020]).  
Regarding claim 36, claim 36 is rejected for the same reason as claim 2 described hereinabove.
Regarding claim 37, claim 37 is rejected for the same reason as claim 3 described hereinabove.
Regarding claim 38, claim 38 is rejected for the same reason as claim 4 described hereinabove.
Regarding claim 40, claim 40 is rejected for the same reason as claim 6 described hereinabove.
Regarding claim 62, Huang teaches a terminal for use in a telecommunications system comprising a base station operable to communicate data to and from the terminal and a plurality of terminals, the terminal being configured to receive downlink signals using downlink resources in a frequency band and in a first time period, the terminal being further configured to:
notify the base station of an uplink data to be transmitted (scheduling based on the updated allocation of resources “the scheduling of such frequency spectrum resources may be based on the updated directional allocation of frequency spectrum resources described above” see Huang: ¶[0041]); 
receive, in response to the notification, an indication of a selected set of resources for transmitting the uplink data (resource request for uplink from one or more wireless device 120 and scheduler module scheduling frequency spectrum allocation for uplink and downlink channels   “when resource requests for downlink traffic from node 110 are greater than resource requests for uplink traffic from the one or more wireless devices 120 serviced by node 110, scheduler module 114 may allocate frequency spectrum resources between uplink and downlink channels accordingly” see Huang: ¶0021]), wherein the set of resources is selected based on a subset of the frequency band and on a subset of the time period of the downlink resources (dynamic allocation for subcarriers 201-206 in both the time and frequency domain and when subcarriers 201-206 are reconfigured to have a different direction allocation see Huang: ¶[0024-0026]; Fig.2C); 

Regarding claim 63, claim 63 is rejected for the same reason as claim 2 described hereinabove.
Regarding claim 64, claim 64 is rejected for the same reason as claim 3 described hereinabove.
Regarding claim 68, claim 68 is rejected for the same reason as claim 8 described hereinabove.
Regarding claim 69, claim 69 is rejected for the same reason as claim 9 described hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0223719 A1) in view of Jin et al. (WO 2012/171093 A1) (Reference N).
Regarding claim 7, Huang taught the method of claim 6 as described hereinabove. Huang does not explicitly teaches wherein the reserved set of resources is selected based on information about downlink and/or uplink transmissions for a neighbouring base station so as to reduce interferences between transmissions for the base station and the neighbouring base station.  
However Jin teaches the wherein the reserved set of resources is selected based on information about downlink and/or uplink transmissions for a neighbouring base station so as to reduce interferences between transmissions for the base station and the neighbouring base station (UE 310 determine the presence of DL inter-cell interference at 350m it can indicate to its serving base station a mobile preferred DL radio resource set and a corresponding UL radio resource set see Jin: Page 11 lines 17-23) in order to managing mobile uplink interference see Jin: Page 1 lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Jin to include (or to use, etc.) the reserved set of resources is selected based on information about downlink and/or uplink transmissions for a neighbouring base station so as to reduce interferences between transmissions for the base station and the neighbouring base 
Regarding claim 10, Huang taught the method of claim 1 as described hereinabove. Huang does not explicitly teaches wherein further comprising, based on one or both of the uplink transmission power of the first terminal and of the type of uplink data to be sent, the first terminal transmitting an indicator, the indicator comprising one or more of: an indication of the uplink transmission power and/or the type of uplink data; a preference to use resources of the downlink resources or resources other than the downlink resources.  
However Jin teaches the wherein further comprising, based on one or both of the uplink transmission power of the first terminal and of the type of uplink data to be sent, the first terminal transmitting an indicator, the indicator comprising one or more of: an indication of the uplink transmission power and/or the type of uplink data; a preference to use resources of the downlink resources or resources other than the downlink resources (UE 310 determine the presence of DL inter-cell interference at 350m it can indicate to its serving base station a mobile preferred DL radio resource set and a corresponding UL radio resource set see Jin: Page 11 lines 17-23) in order to managing mobile uplink interference see Jin: Page 1 lines 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Jin to include (or to use, etc.) the wherein further comprising, based on one or both of the uplink transmission power of the first terminal and of the type of uplink data to be sent, the first terminal transmitting an indicator, the indicator comprising one or more of: an indication of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GUANG W. LI
Primary Examiner
Art Unit 2478


February 22, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478